Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 3,
2014.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-14-00149-CR

                    KALLUPPE DJUAN ALLEN, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

           On Appeal from the County Criminal Court at Law No. 6
                           Harris County, Texas
                       Trial Court Cause No. 1902878

                 MEMORANDUM                      OPINION
      A written request to withdraw the notice of appeal in this case, signed by
appellant, has been filed with this Court. See Tex. R. App. P. 42.2. Because this
Court has not delivered an opinion, we grant appellant's request.

      Accordingly, we order the appeal dismissed. We direct the Clerk of the
Court to issue the mandate of the Court immediately.

                                   PER CURIAM
Panel consists of Chief Justice Frost and Justices Donovan and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b)